
	

114 HR 3096 IH: World Language Advancement Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3096
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Price of North Carolina (for himself, Mr. Lance, Mr. Crowley, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to award grants to State and local
			 educational agencies for the establishment, improvement, and expansion of
			 world language education programs.
	
	
 1.World language advancement grant programPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following:
			
				22World Language Advancement Act
 5621.Short titleThis subpart may be cited as the World Language Advancement Act of 2015. 5622.Program authorized (a)Program authority (1)In generalThe Secretary is authorized to make grants, on a competitive basis, to State educational agencies or local educational agencies to pay the Federal share of the cost of innovative model programs providing for the establishment, improvement, or expansion of world language study for elementary school and secondary school students.
 (2)DurationEach grant under paragraph (1) shall be awarded for a period of 3 years. (b)Requirements (1)Grants to State educational agenciesIn awarding a grant under subsection (a) to a State educational agency, the Secretary shall support programs that promote systemic approaches to improving world language learning in the State.
 (2)Grants to local educational agenciesIn awarding a grant under subsection (a) to a local educational agency, the Secretary shall support programs that—
 (A)show the promise of being continued beyond the grant period; (B)demonstrate approaches that can be disseminated and duplicated in other local educational agencies; and
 (C)may include a professional development component. (c)Federal share (1)In generalThe Federal share for each fiscal year shall be 50 percent.
 (2)WaiverNotwithstanding paragraph (1), the Secretary may determine the Federal share for any local educational agency which the Secretary determines does not have adequate resources to pay the non-Federal share of the cost of the activities assisted under this subpart.
 (d)Special ruleNot less than 75 percent of the funds made available under section 5401 to carry out this subpart shall be used for the expansion of world language learning in the elementary grades.
 (e)ReservationThe Secretary may reserve not more than 5 percent of funds made available under section 5401 to carry out this subpart for a fiscal year to evaluate the efficacy of programs assisted under this subpart.
						5623.Applications
 (a)In generalAny State educational agency or local educational agency desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.
 (b)Special considerationThe Secretary shall give special consideration to applications describing programs that— (1)include intensive summer world language programs for professional development of world language teachers;
 (2)link nonnative English speakers in the community with the schools in order to promote two-way language learning;
 (3)promote the sequential study of a world language for students, beginning in elementary schools; (4)make effective use of technology, such as computer-assisted instruction, language laboratories, or distance learning, to promote world language study;
 (5)promote innovative activities, such as world language immersion, partial world language immersion, or content-based instruction; and
 (6)are carried out through a consortium comprised of the agency receiving the grant and an elementary school or secondary school.
 5624.DefinitionIn this subpart, the term world language means any natural language other than English, including classical languages, American sign language, and Native American languages.
					.
 2.Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 5618 the following:
			
				
					Subpart 22. World Language Advancement Act
					Sec. 5621. Short title.
					Sec. 5622. Program authorized.
					Sec. 5623. Applications.
					Sec. 5624. Definition..
		
